DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 08 June 2021 is acknowledged.  The traversal is on the ground(s) that “As its traverse, Applicant respectfully submits that the Office failed to establish both of the two procedural prerequisites of a restriction requirement, in that the Office failed to establish distinctness and also failed to establish that there would be serious burden if restriction were not required.”  This is not found persuasive because Group I and Group II are distinct for their separate status in the art as shown by their different classification.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08 June 2021.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 22 April 2020 and 28 September 2020, have been considered.

Drawings
The drawings received on 22 April 2020 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites the limitation "suction port" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Taira et al. (US 8,794,737).
With respect to claim 1, Taira discloses a printing apparatus comprising: 
a storage unit (Fig. 2, element 6) configured to store ink (Column 2, lines 52-53);  
a print head (Fig. 2, element 3) having an ejection port (Fig. 6, element 49) from which ink supplied from the storage unit is ejected (Column 5, lines 7-11);  
an ink supply path (Fig. 6, elements 50, 51) that connects the storage unit and the print head (Column 4, line 64 - Column 5, line 11);  
a suction unit (Fig. 5, element 48) configured to perform suction at the ejection port (Column 3, lines 3-15); and 
a supply control unit (Fig. 8, element 410) configured to supply ink stored in the storage unit to the ink supply path and the print head by performing suction at the ejection port by the suction unit (Column 5, lines 54-57, i.e. restore process program), wherein 
the printing apparatus (Fig. 2, element 1) comprises an acquisition unit (Fig. 8, element 400) configured to acquire information (Fig. 1, elements S101, S102) relating to ink discharge from the ink supply path (Column 5, lines 35-39) and 
the supply control unit determines a number of times of suction (Fig. 12, suction type) by the suction unit based on the information (Fig. 1, element S103 or S108).
The examiner notes to applicant that the limitation “an acquisition unit configured to acquire information” is broad and would have been obvious to one of ordinary skill in the art in view of Taira as applied above.
With respect to claim 2, Taira discloses the suction unit (Fig. 5, element 48) performing suction (Fig. 12, number of times suction is performed) at the suction port, a discharge operation (Fig. 12, suction type) to discharge ink inside the storage unit (Fig. 2, element 6), the ink supply path (Fig. 6, elements 50, 51), and the print head (Fig. 2, element 3) is performed (Fig. 1, S101 – S107).
With respect to claim 3, Taira discloses the acquisition unit (Fig. 8, element 400) acquires, as the information, information (Fig. 1, element S101) on a date the discharge operation is completed (Column 8, lines 14-17). 
With respect to claim 5, Taira discloses the acquisition unit (Fig. 8, element 400) acquires, as the information, a value of a flag (Fig. 1, element S104) indicating whether (Fig. 10, N ≥ 1) or not (Fig. 10, N=0) the discharge operation has been performed .
With respect to claim 6, Taira discloses the number of times of suction (Fig. 12, number of times suction is performed) in a case where a value of the flag (Fig. 1, 
With respect to claim 7, Taira discloses the acquisition unit acquires (Fig. 8, element 400), as the information (Fig. 13), temperature information (Column 10, lines 52-62, i.e. surrounding temperature) in a case where the discharge operation is competed (Column 10, lines 52-62, i.e. shipping a dry printhead).

Allowable Subject Matter
1. Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reasons for allowance for claim 4 is that applicant’s claimed invention includes a printing apparatus having a calculation unit, where the calculation unit is configured to calculate an elapsed time from a date the discharge operation is completed, wherein the number of times of suction in a case where the calculated elapsed time is longer than a threshold value is smaller than the number of times of suction in a case where the elapsed time is shorter than the threshold value.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
2. Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810.  The examiner can normally be reached on M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        06/16/2021